Citation Nr: 0814770	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-40 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to October 30, 2003, 
for the grant of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
entitlement to a total disability rating based upon 
individual unemployability (TDIU), effective from October 30, 
2003.  The veteran disagrees with the effective date 
assigned.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  VA received the veteran's current claim for entitlement 
to a TDIU on August 10, 2004. 

3.  Prior to October 30, 2003, the veteran was only service-
connected for shingles (rated 10 percent disabling) and 
diabetes mellitus (rated 20 percent disabling).

4.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to October 30, 2003; and the evidence does not 
show that the veteran's service- connected shingles and 
diabetes mellitus precluded employment prior to October 30, 
2003. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 
2003, for an award of TDIU have not been met.  38 U.S.C.A. § 
5110 (West. 2002); 38 C.F.R. §§ 3.400, 4.16 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for entitlement to TDIU in correspondence 
sent to the veteran in September 2004.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified his 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in evidence in his 
possession that would support his claim.  Moreover, although 
the claim at issue now concerns whether the veteran is 
entitled to an earlier effective date for TDIU (as opposed to 
entitlement since that has been granted), VA is not required 
to provide additional VCAA notice concerning this downstream 
issue since VA already has given VCAA notice regarding the 
original claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The veteran received additional notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision in correspondence received from the RO dated in 
April 2006.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

In a January 2005 rating action, the RO awarded the veteran a 
total disability rating based upon individual unemployability 
(TDIU), effective from October 30, 2003.  The veteran 
contends that he is entitled to an effective date earlier 
than the date assigned.

The effective date rules for an increased compensation claim 
also apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 
451 (2000).  The effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is  
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v 
Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

The instant formal claim for TDIU was received at the RO in 
August 10, 2004.  At the time this claim was received, 
service connection was in effect for diabetes mellitus (rated 
20 percent disabling), and for shingles (rated 10 percent 
disabling).  On his VA Form 21-8940, Application for 
Compensation Based on Unemployability, the veteran stated he 
had been too disabled to work since January 1, 2000 due to 
disabilities of diabetes and peripheral neuropathy.  Also on 
this form, the veteran indicated that he was a high school 
graduate, with truck driving school experience, and some 
college.  The application reflects that he worked part-time 
in construction from February 2004 to March 2004, and from 
July 2003 to present; and as a semi driver from June 1996 to 
January 2000, both full and part time.  In his written 
remarks attached to the application, the veteran alleged that 
his diabetes and undiagnosed peripheral neuropathy caused 
such severe leg pain that he stopped working full time and 
switched to short-term temporary jobs.  He also noted that 
the side effects of his medication caused him to have to 
withdraw from his college courses in the spring of 2004.

Based upon a thorough review of all the evidence of record, 
the Board finds entitlement to an earlier effective date for 
the award of entitlement to TDIU is not warranted.  

It is initially noted that the veteran filed a previous claim 
for TDIU in September 2002.  In a March 2003 rating action, 
the RO denied a claim of entitlement to TDIU.  The veteran 
did not appeal this decision and thus, it became final.  See 
38 C.F.R. § 20.201 (2007).  There is no indication of any 
other unadjudicated formal or informal claim for TDIU prior 
to the claim received on August 10, 2004.  The veteran has 
not claimed that any prior rating action contained clear and 
unmistakable error (CUE) and there is no obvious error upon 
the Board's review.

Prior to October 30, 2003, service connection was in effect 
for only two disabilities: diabetes mellitus, rated 10 
percent disabling from May 8, 2001 and 20 percent, from March 
12, 2002; and shingles, rated 10 percent disabling from May 
8, 2001.  The combined rating from May 2001 was 10 percent, 
and 30 percent beginning in March 2002.  Prior to October 30, 
2003 then, the combined rating for the veteran's two service-
connected disabilities was less than total and the veteran 
did not meet the percentage criteria for a TDIU under 38 
C.F.R. § 4.16(a).  Notably, it was not until the rating 
action of July 2004 (which granted service connection for 
peripheral neuropathy of the upper and lower extremities) 
that the veteran had a combined rating of 60 and thus met the 
criteria for percentage criteria for a TDIU.  While the 
veteran has argued for a January 1, 2000 effective date for 
the award of a TDIU, it was not until October 30, 2003, that 
he met the objective schedular criteria for the award of 
TDIU.  38 C.F.R. § 4.16 (a), (b).  

The only other manner by which the veteran would be entitled 
to an effective date earlier than October 30, 2003, is if the 
evidence were to show that he was unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities prior to October 30, 2003.  
See 38 C.F.R. § 4.16 (2007).  As indicated, the only 
disabilities for which the veteran was service-connected for, 
prior to October 30, 2003, were shingles and diabetes.  
Therefore, the evidence must show that the veteran was 
unemployable due to shingles and/or diabetes.  

The Board finds that there is no competent medical evidence 
on file, dated prior to October 30, 2003, which showed that 
the veteran was unemployable due solely to his shingles and 
diabetes.  Private medical records include a May 2000 
treatment record from Dr. K., which shows that the veteran 
was concerned about controlling his blood sugar.  He 
indicated that he had a couple of episodes where he felt 
really poorly after meals.  The physician indicated that the 
veteran had been seen in the fall of 1999 by another 
physician, who had expressed concern about the potential 
deleterious effects of the veteran's glucose.  

A record of Department of Transportation (DOT) examination 
conducted by Dr. K. in August 2001 reveals that the veteran 
indicated that he planned to drive trucks two more years.  It 
was also noted that the veteran was attending college at this 
time.  Dr. K. noted that the veteran seemed to be enjoying 
general good health and was monitoring his blood sugar 
successfully.  Several additional private medical records 
reflect that the veteran was hospitalized on several 
occasions for chest pain and discomfort and angina, not shown 
to be related to the diabetes and shingles.  

The veteran's former employer, Koch Trucking, submitted a 
partially completed VA Form 21-4192, Request for Employer 
Information, in December 2002.  The veteran's dates of 
employment were reported as February 1997 to November 2002.  
A supervisor noted the veteran had been employed as an over-
the-road truck driver and worked 10 hours daily and between 
60 and 70 hours per week.  He also indicated the veteran had 
been discharged from employment due to an unreported 
accident.  On an additional VA Form 21-4192 dated in February 
2003, a Koch official indicated the veteran had last worked 
in November 2001 and had been involuntarily terminated.

The veteran underwent a VA Agent Orange examination in 
February 2003.  He denied any hospitalizations due to 
diabetes.  He also stated that he was no longer able to drive 
over-the road upon his doctor's advice.  The veteran 
indicated that he had a letter to show this, but the record 
does not indicate receipt by the VA examiner.  The examiner 
opined that the veteran's diabetes was controlled with 
medication.  He did not offer an opinion regarding the 
veteran's employability.  The veteran underwent a VA skin 
examination in July 2003 during which he reported that he had 
to quit his job in 2000 due to combination of shingles and 
diabetes.  The veteran also reported that during an outbreak 
his fatigue increases.  No opinion was proffered regarding 
the veteran's employability.

VA outpatient treatment records dated between December 2002 
and October 2003 show that the veteran had no active shingle 
lesions during a new patient evaluation in February 2003.  
Follow-up records in May 2003 show that his diabetes was 
well-controlled and stable.  Another note dated in September 
2003 reflects that the veteran's blood sugars had been 
excellent and he was feeling quite well.  The physican noted 
that he had returned to school and his diabetes was under 
excellent control.

Based upon a review of the evidentiary record, the Board 
finds there is no competent medical evidence showing that the 
veteran was unable to work due to the service-connected 
disabilities of shingles and/or diabetes prior to October 30, 
2003.  It is noted that the veteran's former employer 
certified in December 2002 and February 2003, that the 
veteran was involuntarily separated from employment because 
of an unreported accident; not because of any health 
concerns.  Also, the veteran has not submitted any medical 
evidence from the medical provider whom he alleges advised 
him to cease employment due to complications from the 
diabetes.  Absent such evidence showing the veteran was 
unable to work due to complications from the shingles and 
diabetes prior to October 30, 2003, an earlier effective date 
for the TDIU is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An effective date prior to October 30, 2003, for TDIU is 
denied. 



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


